Citation Nr: 9918772	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-33 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an
April 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana.

In November 1997, the veteran and his spouse testified at a 
hearing at the RO.  A transcript of that hearing is of 
record.


REMAND

By a rating decision dated in February 1993, the veteran was 
assigned the following disability ratings for nonservice-
connected disabilities:  zero percent for flu; zero percent 
for chronic dizziness; zero percent for strep throat; zero 
percent for a left thumb fracture; zero percent for nervous 
condition; zero percent for neck condition; zero percent for 
bilateral leg condition; zero percent for bilateral hip 
condition; zero percent for bilateral hearing loss; zero 
percent for a right foot condition; 10 percent for tinnitus; 
20 percent for hypertension; 40 percent for left foot drop; 
and 40 percent for a low back condition.  The combined rating 
for his nonservice-connected disabilities is 70 percent.  

Subsequent to the 1993 rating decision, the RO obtained and 
considered the following evidence:  records reflecting 
medical treatment the veteran received at the VA Medical 
Center in Tucson, Arizona; medical records from the Fort 
Harrison, Montana VA Medical Center; medical reports from the 
Seattle, Washington VA Medical Center; and testimony from the 
veteran and his spouse.

A VA psychologist examined the veteran three times in October 
1996.  The psychologist noted that the veteran tended to have 
poor eye contact and presented as exaggerating his physical 
symptoms.  On evaluation of mood and affect, the psychologist 
found that the veteran presented with a history of vague 
physical complaints which were "rather odd and peculiar."  
The diagnoses were given: borderline personality disorder; 
factitious disorder with psychological signs/symptoms; 
erectile disorder; adjustment disorder with mixed emotions 
and conduct; relational problems related to mental/medical 
condition; and occupational problem.

A November 1996 VA medical examination record reports that 
the veteran presented with complaints that he had developed a 
seizure disorder.  The physician noted that all up the 
veteran's neurological work-ups had been negative.  The 
veteran demonstrated one of his "seizures" for the VA 
examiner, who recorded his observation of the seizure as "an 
abrupt shaking [and] teetering off to the left, which [the 
veteran] calmly narrated, as his wife anxiously hovered 
nearby."  The examiner also opined that his review of the 
veteran's medical records revealed that other treating 
physicians felt that he had "acquired this latest [seizure] 
ailment from a [hospital] roommate."

A VA rehabilitation examination was also conducted from June 
16 to June 30, 1997.  The VA examiner noted the previous 
neurology reports' inability to clarify the etiology of the 
veteran's bilateral lower extremity weakness and low back 
pain.  The examiner also noted that neurological examinations 
made no significant physical findings.  Physical examination 
showed the veteran had a mild "intentional tremor" 
bilaterally, and his sitting balance while unsupported was 
good when distracted.  His range of motion was found to be 
within functional limits in the bilateral upper extremity.  
The VA examiner found significant pain with trunk rotation, 
but noted further that the veteran was able to talk with VA 
staff members who were standing behind him with significant 
trunk rotation.  It appeared to the examiner that, given the 
prior examinations, all of the veteran's neuromuscular 
connections were intact.  Given his significant pain 
behavior, however, the examiner opined that the veteran had 
paraplegia with functional overlay. 

In contrast to the above examinations, a VA aid and 
attendance examination on June 5, 1997, found the veteran's 
neck flexion to be limited to 15 degrees, with extension 
limited to zero degrees.  Lateral flexion to the right was at 
20 degrees and lateral flexion to the left was at 10 degrees.  
It was noted that the veteran developed severe shaking and 
almost fell out of his wheelchair when straining his neck.  
The VA examiner recorded that the veteran could straighten 
his legs to approximately 165 degrees, but not fully.  
Palpitation of the mid and lower back resulted in intense 
pain.  The veteran was found to be able to sit up in his 
wheelchair, but bending back under low bearing was "very, 
very difficult."  The VA examiner's assessment included 
findings of "chronic neck pain with decreased range of 
motion in neck[,] and "chronic mid and low back pain with 
decreased range of motion of back, and decreased sensation 
and strength in the legs to the point where the [veteran] is 
wheelchair bound."  The examiner opined that "it appears 
that [the veteran] does require attendance and requires 
assistance more at home than his wife can give him."

The most recent VA aid and attendance examination was 
performed in October 1997.  The VA physician noted that the 
veteran was wheelchair bound and unable to walk due to 
paraplegia.  The physician found that the veteran had no 
problem with his upper extremities and no restrictions of the 
spine, trunk, and neck.  The veteran's chronic pain behavior 
was also reported.  It was noted that the veteran was able to 
leave his home three to four times a week.  The VA physician 
also stated that he agreed with the prior diagnosis of 
paraplegia with functional overlay.

The VA physician performing the October 1997 aid and 
attendance examination certified that the veteran did require 
the daily personal health care services of a skilled 
provider, "without which he would require hospital, nursing 
home, or other institutional care."  On the other hand, the 
examiner certified that the veteran's need for daily skilled 
services was not indicated.

Significantly, the report from the October 1997 aid and 
attendance examination noted that the veteran was 
hospitalized at that time for possible seizures.  A review of 
the veteran's claims file, however, reflects that records 
generated from said hospitalization are not of record.

Under the circumstances of this case, the Board concludes 
that the October 1997 VA examination for housebound status or 
permanent need for regular aid and attendance requires 
clarification.  The Board finds that, inasmuch as it is the 
most recent aid and attendance examination of record, it is 
potentially the most probative examination for the purpose of 
accurately reflecting the veteran's current disability 
picture.  See e.g., Francisco v. Brown, 7 Vet. App. 55 
(1994).  Because of the conflicting certifications of the 
veteran's need for aid and attendance by a skilled provider, 
the Board finds that clarification of the VA physician's 
report and certifications regarding the need of aid and 
attendance, or eligibility for housebound status, is required 
in order for the veteran to receive a full and fair 
adjudication of his appeal.

Further, the Board notes that, since the RO's February 1993 
rating decision, a substantial quantity of pertinent medical 
records have been added to the claims file.  There is no 
indication or record, however, that the new medical evidence 
was ever viewed in terms of its applicability toward 
reevaluating the disability ratings established by the RO's 
February 1993 decision, or for determining whether additional 
disabilities have been demonstrated.  Because such additional 
evidence may be probative in establishing the veteran's 
eligibility for certain benefits, it is the opinion of the 
Board that said medical evidence should be evaluated in this 
regard.

Accordingly, this case is remanded for the following:

1.  The RO should request that the 
veteran identify the VA Medical Center(s) 
wherein he has received any treatment 
since October 1997.  Regardless of any 
reply from the veteran, the RO should 
obtain the medical records concerning the 
veteran's hospitalization for seizures, 
as noted in the October 1997 aid and 
attendance examination.  The RO should 
obtain all such records and associate 
them with the claims file.

2.  The October 1997 VA aid and 
attendance examination report should be 
returned to the examining physician for 
clarification.  The claims folder should 
be make available to the physician for 
review in conjunction with the 
clarification.  The examiner should again 
review the history of the veteran's 
disabilities and provide a more detailed 
opinion as to the veteran's ability to 
function and whether or not he requires 
the daily personal health care services 
of a skilled provider.

3.  In the event that the same examiner 
is not available to clarify the comments 
and certifications made in the October 
1997 examination report, the RO may 
attempt to secure clarification through 
another physician.  In this event, 
however, the physician should determine 
whether such clarification is feasible 
without a personal examination of the 
veteran. If the physician deems an 
examination necessary in order to provide 
the requested opinions, appropriate 
arrangements should be made for such an 
examination. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the RO determines that the 
criteria for special monthly pension 
based on the need for regular aid and 
attendance are not met, the RO should 
reevaluate each of the veteran's current 
disabilities in light of the medical 
reports added to the record since 
February 1993, including any additional 
disabilities shown by said medical 
evidence, prior to making a determination 
as to whether the veteran meets the 
eligibility requirements for housebound 
benefits.  If the benefits sought are not 
granted to the veteran's satisfaction, 
the RO should furnish the veteran and his 
representative with a supplemental 
statement of the case and they should be 
given the opportunity to respond thereto.

Thereafter, this case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until notified by the 
RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


